J-S17028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JEFFREY D. TURNER                     :
                                       :
                   Appellant           :   No. 1933 EDA 2021

          Appeal from the PCRA Order Entered August 30, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-1012461-1995

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JEFFREY D. TURNER                     :
                                       :
                   Appellant           :   No. 1934 EDA 2021

          Appeal from the PCRA Order Entered August 30, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-1207171-1995

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JEFFREY D. TURNER                     :
                                       :
                   Appellant           :   No. 1935 EDA 2021

          Appeal from the PCRA Order Entered August 30, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-1012471-1995


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.
J-S17028-22



MEMORANDUM BY LAZARUS, J.:                               FILED AUGUST 9, 2022

        Jeffrey D. Turner appeals,1 pro se, from the order, entered in the Court

of Common Pleas of Philadelphia County, dismissing his petition filed pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. Upon

review, we affirm.

        On October 15, 1996, Turner was convicted of four counts of burglary,2

three counts of possessing an instrument of crime,3 two counts of corrupting

the morals of a minor,4 two counts of rape,5 and one count each of attempted

rape6 and aggravated assault,7 relating to a series of break-ins and sexual

assaults in the Philadelphia area.         The trial court sentenced Turner to an
____________________________________________


1 Turner filed three separate notices of appeal, each of which listed all of the
above-captioned dockets. Each notice of appeal has a check mark next to the
corresponding docket number. This Court has previously determined that
such filings do not violate the rule stated in Commonwealth v. Walker, 185
A.3d 969 (Pa. 2018). See Commonwealth v. Marmolejos, 255 A.3d 1279
(Pa. Super. 2021) (Table) (unpublished memorandum decision) (concluding
appellant’s three notices of appeal, which each included all trial court docket
numbers, satisfied Walker where appellant placed “check mark” next to
corresponding docket number) (citing Commonwealth v. Johnson, 236
A.3d 1141 (Pa. Super. 2020)). Accordingly, we find Turner has complied with
Walker.

2   18 Pa.C.S.A. § 3502.

3   Id. at § 907.

4   Id. at § 6301.

5   Id. at § 3121.

6   Id. at § 901.

7   Id. at § 2702.

                                           -2-
J-S17028-22



aggregate term of 82½ to 165 years in prison.          This Court affirmed his

judgment of sentence, see Commonwealth v. Turner, 726 A.2d 1084, (Pa.

Super.   1998)   (Table)   (unpublished   memorandum       decision),   and   our

Pennsylvania Supreme Court denied his petition for allowance of appeal. See

id., 736 A.2d 604 (Pa. 1999) (Table). Turner did not seek a writ of certiorari

from the United States Supreme Court.

      On October 26, 1999, Turner filed a PCRA petition, in which he argued,

inter alia, that his sentences for corruption of minors was illegal. Ultimately,

this Court agreed and vacated his sentences with respect to the corruption of

minors convictions, but affirmed the remainder of Turner’s sentence.

Commonwealth v. Turner, 829 A.2d 367 (Pa. Super. 2003) (Table)

(unpublished memorandum decision).

      On February 20, 2018, Turner filed the instant PCRA petition, in which

he argued that he was recently diagnosed with a mental disorder and that his

prior counsel were ineffective in failing to present evidence of this disorder to

the jury. On June 29, 2021, the PCRA issued notice of its intent to dismiss

Turner’s petition pursuant to Pa.R.Crim.P. 907. Turner filed a response, and

on August 25, 2021, the PCRA court dismissed his petition.

      Turner filed timely notices of appeal and a court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. Turner raises

the following claims for our review:

      1. Was [Turner]’s by-telephone mental evaluation not based upon
      improper standard practices, to submit to accurate evaluation of
      [Turner]’s mental health condition; to seek proper mitigating

                                       -3-
J-S17028-22


       standards pursuant to 42 Pa.C.S.A. § 9711(e)(2), (e)(3)[,] and
       (e)(8) for a lesser term of confinement under 18 Pa.C.S.A. §
       1103(1), and case law governing consolidation/merger of
       sentences?

       2. Was the trial[ ]court in error to dismiss [Turner]’s PCRA
       [petition] as untimely, without granting him a nunc pro tunc
       review of his ineffective assistance of all prior counsels’ failure to
       pursue improper mental health evaluation of [Turner]; for
       mitigating standards of relief, and granting [Turner] a sentence
       reduction in accordance [with] controlling case law, governing
       consolidation/merger of sentences rather than consecutive
       sentences?

Brief for Appellant, at 6.8

       “On appeal from the denial of relief under the [PCRA], the standard of

review is whether the findings of the PCRA court are supported by the record

and free of legal error.” Commonwealth v. Martin, 5 A.3d 177, 182 (Pa.

2010). Additionally, any PCRA petition “shall be filed within one year of the

date the judgment becomes final.” 42 Pa.C.S.A. § 9545(b)(1). A judgment

of sentence becomes final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.”    Id. at § 9545(b)(3).         The PCRA’s timeliness requirements are

jurisdictional in nature, and a court may not address the merits of the issues



____________________________________________


8Turner’s claims are somewhat incomprehensible, but he appears to challenge
all prior counsels’ failure to challenge the mental health evaluation, or lack
thereof, in his pre-sentence investigation report. He further purports that
these claims challenge the illegality of his sentence but, as we discuss infra,
Turner fails to invoke an exception to the PCRA’s time-bar and, therefore, we
affirm the PCRA court’s dismissal of his petition.

                                           -4-
J-S17028-22



raised if the PCRA petition was not timely filed. Commonwealth v. Albrecht,

994 A.2d 1091, 1093 (Pa. 2010).

      Instantly, Turner’s current petition was facially untimely.        Turner’s

judgment of sentence became final, for the purposes of the PCRA, on May 12,

1999, when the time expired for him to file for a writ of certiorari in the United

States Supreme Court. See 42 Pa.C.S.A. § 9545(b)(1)(3); Sup. Ct. R. 13.

Thus, Turner had until May 12, 2000, to file a timely petition under the PCRA.

See 42 Pa.C.S.A. § 9545(b)(1)(3).        Turner’s instant petition was filed on

February 20, 2018, almost 18 years later.

      However, Pennsylvania courts may consider an untimely petition if the

petitioner can explicitly plead and prove one of the three exceptions set forth

at 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). These three exceptions are as follows:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

Id. Any petition invoking one of these exceptions “shall be filed within one

year of the date the claim could have been presented.” Id. at § 9545(b)(2).




                                      -5-
J-S17028-22



“The PCRA petitioner bears the burden of proving the applicability of one of

the exceptions.” Commonwealth v. Spotz, 171 A.3d 675, 678 (Pa. 2017).

       On appeal before this Court, Turner has abandoned his arguments

invoking the newly discovered evidence exception.9 Rather, Turner asserts he

does not need to invoke an exception to the time-bar because his claims are

non-waivable challenges to the legality of his sentence.           See Brief for

Appellant at 11.

       However, the PCRA time limit is jurisdictional, and a court may not

ignore it and reach the merits of the petition, even where the convicted

defendant claims that his sentence is illegal. Commonwealth v. Fahy, 737

A.2d 214, 223 (Pa. 1999); Commonwealth v. Whiteman, 204 A.3d448,

450-51 (Pa. Super. 2019).          Challenges to the illegality of a sentence are

cognizable under the PCRA, see 42 Pa.C.S.A. § 9543(a)(2)(vii), and,

therefore, a petitioner must satisfy an exception to the time-bar.           See

Whiteman, supra. Instantly, Turner has failed to invoke any exception to

the PCRA’s time-bar. Accordingly, we lack the jurisdiction to review Turner’s

untimely PCRA petition, and we affirm the PCRA court’s order.

       Order affirmed.




____________________________________________


9 In his underlying petition, Turner argued that his 2017 mental health
diagnosis satisfied the newly-discovered evidence exception and that his prior
counsel were ineffective for failing to investigate and present evidence related
to his mental health. See PRCA Petition, 2/10/18, at 3.

                                           -6-
J-S17028-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2022




                          -7-